DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cover has an outer diameter greater than an outer diameter of the outer ring such that the cover is axially compressed when inserted into the outer ring” (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, the limitation “the cover has an outer diameter greater than an outer diameter of the outer ring such that the cover is axially compressed when inserted into the outer ring” in indefinite, as a person of ordinary skill in the art would be unable to understand what is meant by axially compressing something of larger diameter to fit into a space of smaller diameter. It would be readily apparent to one of ordinary skill that the cover must be compressed radially or compressed in a radial direction in order to fit within a smaller diameter of the outer ring.  For the purpose of examination, “axially compressed” will be interpreted as radially compressed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 7 and 13, as best understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Howard USP 3010771.
Claims 1 and 13, Howard (Fig. 2) discloses a rolling element bearing assembly (Fig. 2) including a rolling-element bearing 11 comprising: an outer ring (outer race 12), 5an inner ring (inner race 16) having a bore 18, a bearing interior between by the outer ring and the inner ring, a plurality of rolling elements (balls 14) in the bearing interior, and a cover (disc or dust plate 25) attached to the rolling-element bearing such that it extends along an end face of the rolling-element bearing and covers the bearing interior, the inner ring, and the bore.
Claim 3, Howard discloses the cover being spaced from the inner ring by an axial gap.  

 
    PNG
    media_image1.png
    417
    483
    media_image1.png
    Greyscale

Claim 5, Howard discloses the at least one recess comprising a groove, and 25wherein the at least one projection 25a comprising an annular rib.  
Claim 6, Howard discloses the at least one recess being disposed at an axially outer side of the radially inner surface of the outer ring.  
Claim 7, Howard discloses30claim  the recess including at least one undercut, wherein the rib includes at least one snap lug configured to engage the at least one undercut to secure the cover to the outer ring (col. 2, ll. 62 – 65).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Howard USP 3010771 as applied to claim 1 above, and further in view of Franke USP 6267712.
Claim 2, Howard discloses the cover being releasably attached to the outer ring (inherent, since the cover is only nested within undercut recess 26).
Howard does not expressly disclose the rolling-element bearing comprises a deep-groove ball bearing.
Franke teaches that it was known to provide a deep groove ball bearing in a similar rolling bearing device (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Howard with the deep groove ball bearing of Franke, in order accommodate radial bearing applications that, in addition to radial load support, require axial load support in both directions.
Claim 10, Howard discloses the cover 25 comprising a disk having an outer diameter greater than an inner diameter of the outer ring, and wherein the cover is configured to substantially seal one side of the rolling-element bearing (cover 25 is configured as dust plate (col. 2, ll. 62 – 65). 

Claim 12, Howard discloses the cover having an outer diameter greater than an outer diameter of the outer ring such that the cover is axially compressed (construed as radially compressed) when inserted into the outer ring (inherent to the installation of the cover, since some degree of radially compression or bending to reduce the diameter of the cover would be required in order to fit the rib of the cover within the undercut recess of the outer ring), wherein the cover completely overlies an axially facing side 12a of the outer ring and completely overlies an axially facing side of the inner ring and completely overlies an axial 25end of the bore.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Howard USP 3010771 in view of DE 9307931, hereinafter DE931.
Howard does not expressly disclose the cover comprising a body formed of [injection molded] plastic. (Note: the recitations bracketed by “[ ]” describes the method of making the product. However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Howard with the cover comprising a plastic body of DE931, in order to reduce weight.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656